OPINION
BUSSEY, Judge:
Appellant, Johnie Holt, hereinafter referred to as defendant, was charged and tried in the District Court of Beckham County, Case No. CRF-72-8, for the offense of Murder. He was found guilty of the lesser offense of Manslaughter in the First Degree and his punishment was fixed at twenty (20) years imprisonment and from said judgment and sentence an appeal has been perfected to this Court. This cause was lodged in this Court on September 22, 1972. The defendant’s brief was due to be filed by October 22, 1972, however, the defendant was granted an extension of time in which to file a brief until December 18, 1972. No brief was filed nor was a further extension for time in which to file brief requested. Thereafter on March 30, 1973, by order of this Court, the cause was Summarily Submitted for opinion in accordance with the rules of this Court. We have consistently held that where the defendant appeals from a judgment of conviction, and no briefs are filed in support of the Petition in Error, this Court will examine the record only for fundamental error. If none appears on record, the judgment and sentence will be affirmed. Enoch v. Oklahoma City, Okl. Cr., 444 P.2d 856 (1968).
We have carefully examined the record and the Petition in Error and find no< fundamental error. We further observe that the evidence of defendant’s guilt is overwhelming. There being no apparent error in the record on appeal, it is the opinion of this Court that the judgment and sentence should be, and the same is hereby, affirmed.
BLISS, P. J., concurs.
BRETT, J., concurs in result.